DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 09 February 2022. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-9, 10-18, drawn to scheduling operations on resources and identified dependent resources, classified in HO4L47/24, HO4L47/70, HO4L47/78, HO4L47/82, HO4L47/827, HO4L47/826, HO4L67/32.
II. Claim 19-20, drawn to grouping instances/resources and identifying and mitigating/correcting/managing instances/resources in a particular group identified as underperforming/failing in groups, classified in HO4L41/5025, HO4L41/500, HO4L67/1048, HO4L69/40, HO4L47/746, HO4L49/55.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed becausebecause generating groups, identifying groups as underperforming or degrading and correcting underperforming or . The subcombination has separate utility such as mitigating degraded performance of nodes via monitoring.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have different classifications and require differing fields of search.

Applicant’s election without traverse of Group I (Claims 1-9, 10-18) in the reply filed on 09 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amendjian et al (US 20150058459 A1, hereafter referred to as Amendjian).

Regarding claim 1, Amendjian teaches a method comprising: 
receiving a request to schedule a first operation on a first computing resource (Amendjian [0121] discloses a user requesting a business application service from a cloud computing environment); 
responsive to receiving the request, identifying, based on a set of topology metadata, at least a second computing resource that is dependent on the first computing resource (Amendjian [0121] discloses responsive to the request, referring to entries, wherein the entries are associated with discovered topology information [0122-0125], wherein the topology information is acquired in a plurality of discovery processes [0044, 0040, 0078, 0079] and the entries represent deployment dependencies and resources needed to provision the requested instantiation [0090, 0140]); 


Regarding claim 7, Amendjian teaches the limitations of claim 1, as rejected above.
Additionally, Amendjian teaches the method wherein the first computing resource and the second computing resource are cloud resources allocated to provide a cloud service to a first tenant of a plurality of tenants (Amendjian [0021] discloses deployment of virtualized resources, wherein the virtualized resources support a requested service of a cloud computing environment [0024] and include a combination of physical and virtual resources or characteristic thereof [0025-0026]).  

Regarding claim 8, Amendjian teaches the limitations of claim 7, as rejected above.
Additionally, Amendjian teaches the method further comprising: 
collecting topology metadata for the plurality of tenants (Amendjian [0040-0042, 0043-0045] discloses collecting topology information that describes connectivity and dependencies); and 
scheduling, based at least in part on the topology metadata for the plurality of tenants, maintenance operations on cloud resources for the plurality of tenants (Amendjian [0090-0093] discloses deploying and provisioning a requested service based on service catalog entries built from the received topology data [0125]).  


Therefore, claims 10, 16-17 are rejected for the same reasons set forth above regarding claims 1, 7-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 13 rejected under 35 U.S.C. 103 as being unpatentable over Amendjian et al (US 20150058459 A1, hereafter referred to as Amendjian), as set forth above regarding claim 1, further in view of Chen et al (US 20170085447 A1, hereafter referred to as Chen).

Regarding claim 4, Amendjian teaches the limitations of claim 1, as rejected above.
However, Amendjian does not explicitly teach the method wherein the topology metadata includes a topology graph that connects nodes representing different cloud resources to define dependencies.  
Chen, in an analogous art, teaches the method wherein the topology metadata includes a topology graph that connects nodes representing different cloud resources to define dependencies (Chen [0246] teaches service dependency topology showing how services are connected based on their dependencies resultant from collected data [0259]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Amendjian in view of Chen in order to configure the 
One of ordinary skill in the art would have been motivated in order to enable users to view an intuitive visualization of a collection of computing resources, efficiently cause performance of actions with respect to various resources displayed in the topology map, and analyze the collection of resources in way that are not possible using convention cloud computing service management consoles (Chen [0259]).  

Regarding claim 13, it does not teach or further limit over the features presented above with respect to claim 4.
Therefore, claim 13 is rejected for the same reasons set forth above regarding claim 4.

Claim 9, 18 rejected under 35 U.S.C. 103 as being unpatentable over Amendjian et al (US 20150058459 A1, hereafter referred to as Amendjian), as set forth above regarding claim 1, further in view of Revanuru (US 20140075021 A1, hereafter referred to as Revanuru).

Regarding claim 9, Amendjian teaches the limitations of claim 1, as rejected above.
However, Amendjian does not explicitly teach the method wherein the first operation and the second operation are maintenance operations to update the first computing resource and the second computing resource.  
Revanuru, in an analogous art, teaches the method wherein the first operation and the second operation are maintenance operations to update the first computing resource and the second computing resource (Revanuru [0079] teaches the request is a modify service request or management of an existing service instance [0055]).

One of ordinary skill in the art would have been motivated in order to permit a customer to modify resource needs while permitting a plurality of tenants to be securely hosted within the cloud using a common infrastructure while separated from other tenants (Revanuru [0076]).  

Regarding claim 18, it does not teach or further limit over the features presented above with respect to claim 9.
Therefore, claim 18 is rejected for the same reasons set forth above regarding claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Revanuru et al (US 20140075035 A1);
Pallamreddy et al (US 20140075427 A1);
Subramanian et al (US 20140075520 A1);
Sampath et al (US 20150317220 A1);
Jain et al (US 8738961 B2);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446